Citation Nr: 0105540	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-20 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction, 
currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from September 1943 to January 
1946.  

This appeal arose from a rating decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied the veteran's claim for an 
increased evaluation for anxiety reaction.  


FINDING OF FACT

The veteran's service-connected anxiety reaction is shown to 
be manifested by moderate symptoms with panic attacks and 
impairment in social relationships, but suicidal ideation, 
obsessional rituals, speech problems, impaired impluse 
control, spatial disorientation, neglect of personal 
appearance and hygiene, near continuous panic or depression 
affecting the ability to function independently or inability 
to establish and maintain effective relationships are not 
demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent for the service-connected anxiety reaction have not 
been met.  38 U.S.C.A. §§ 1155 (West 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9400 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The record does not indicate, the need to obtain any 
pertinent records, which have not already been associated 
with the claims folder and the VA has examined the veteran.  
It is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist him has been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In evaluating the veteran's request for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria in the VA Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 2000); 38 
C.F.R. Part 4 (2000).  In so doing, it is the Board's 
responsibility to weigh the evidence before it.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making a determination, 
the Board has carefully reviewed the pertinent medical 
evidence, including the veteran's entire medical history in 
accordance with 38 C.F.R. § 4.1 (2000) and Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Background

In November 1998 a private doctor wrote that during his 
outpatient counseling and chemotherapy the veteran had 
consistently been preoccupied with his active service 
experiences having caused both his emotional and physical 
problems, including depressive illness and generalized 
anxiety.  The veteran was free of homicidal and suicidal 
ideation but remained despondent, hyperirritable and quite 
anxious.  In fact, historically, adjustments and changes in 
medication had had minimal impact on his symptomatology and 
he had consistently evidenced low frustration tolerance, 
obsessional ideation and an inability to relate appropriately 
to peers and family for any appreciable length of time.  

The VA examined the veteran in July 1999.  His mental status 
indicated that his thought processes were not impaired and 
there was no evidence of delusions or hallucinations.  He was 
nervous and he became so excited when simply driving in 
traffic that he had a panic attack prior to the interview 
with racing irregular thoughts, faintness, weakness and 
dizziness.  This was observed by the examiner.  There were no 
suicidal or homicidal thoughts.  The veteran helped his wife 
around the house and did some woodwork.  He was oriented to 
person, place and time.  His memory appeared to be intact for 
recent and past events.  There was no evidence of obsessive 
or ritualistic behavior.  The veteran's speech was good and 
logical and he had panic attacks including the one just prior 
to the examination.  He had chronic depression, depressed 
mood, and anxiety.  The veteran stated that he screamed in 
his sleep.  

The diagnosis was anxiety, acute with panic disorder, and the 
GAF was 53.  The examiner commented that the veteran was 
clearly chronically anxious and ill and had been in treatment 
on a regular basis for many years.  His relationship with 
people in his environment was only marginal and he was 
chronically depressed and anxious.  

In September 1999 a private doctor wrote that the veteran had 
been under their care since 1983 and continued to be obsessed 
with his active duty during World War II.  Medications and 
psychotherapy did little to change this thinking, as well as, 
bring about significant improvement in his mental status.  
Though free of psychosis, suicidal ideation and homicidal 
thoughts, he remained markedly irritable and over the years 
evidenced time and again, an inability to manage his anger 
appropriately.  The veteran was unable to develop 
satisfactory social relationships outside of the very 
immediate family and although dependent emotionally on his 
spouse, he was recurrently irate and argumentative with her.  

VA outpatient treatment records, dated August 1998 to May 
2000, noted a history of anxiety and depression.

The veteran testified at an April 2000 RO hearing.  He 
expressed concern about the increased cost of living.  

The VA examined the veteran in May 2000.  His thought process 
and communication was not impaired and any psychotic symptoms 
to include hallucinations and delusions were denied.  There 
was no inappropriate behavior other than his frequent asking 
for an increase in his funding.  Suicidal and homicidal 
thoughts, ideas and plans were denied.  The veteran had a 
retarded daughter for whom he is responsible and wants to 
live.  He maintained his personal hygiene in a satisfactory 
manner and was oriented in all spheres.  The veteran recalled 
one of three objects at five minutes although the effort was 
somewhat questionable; nonetheless, his answer of one object 
was supportive of forgetfulness at least to his mind.  

There was no obsessive or ritualistic behavior.  The rate and 
flow of speech was consistent.  The only panic attacks 
described were those which occur when he was frustrated and 
in a stressful situation such as traffic.  The veteran stated 
that there was chronic anxiety and there well could be some 
ongoing low-grade depression secondary to the chronic 
anxiety.  Also there was a situational depression related to 
his description of some financial stress within the family.  
There was no evidence of impaired impulse control, however 
the history was one of irritability.  The veteran stated that 
there was occasional nightmares or dreams that awakened him, 
otherwise no specific complaint of insomnia.  He stated that 
his retarded daughter was in need of his care and that she 
motivated him to continue striving for improvement and to 
continue in his efforts to overcome the anxiety.  

Psychological testing could not be found in the chart but was 
not recommended.  The diagnoses were generalized anxiety 
disorder, chronic and panic disorder precipitated by stress.  
The GAF was 54.  

In a letter dated June 2000 a private doctor reiterated his 
September 1999 statements.  

Analysis

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment or abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2000).  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. 4.126 (2000).  

In this case, the medical evidence shows that the veteran's 
service-connected anxiety disorder is productive of no more 
than moderate symptoms.  Specifically, he denied any auditory 
hallucinations or suicidal ideations.  His thought processes 
were not impaired and there was no evidence of delusions.  A 
higher evaluation requires such symptoms as persistent 
delusions or hallucinations, suicidal ideation or gross 
impairment in thought processes.  In November 1998, September 
1999 and June 2000 a private doctor wrote that the veteran 
was free of homicidal ideation.  

An increased evaluation requires such symptoms as obsessional 
rituals, which interfere with routine activities or speech 
that was intermittently illogical, obscure or irrelevant.  
The medical evidence does not show that the veteran suffers 
from obsessive or ritualistic behavior.  In addition, his 
speech was good and logical.  A higher evaluation requires 
such symptoms as neglect of personal appearance and hygiene 
or intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene) or 
disorientation to time or place.  At the May 2000 VA 
examination it was noted that the veteran maintained his 
personal hygiene in a satisfactory manner and was oriented in 
all spheres.  At the July 1999 VA examination he was oriented 
to person, place and time and his memory appeared to be 
intact for recent and past events.

The veteran was assigned GAF scores of 53 and 54, 
corresponding to moderate symptoms and the Board finds that 
the medical evidence of record paints a moderate overall 
disability picture of the veteran that more closely 
approximates a 50 percent disability rating for the service-
connected anxiety reaction.  Thus, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation his the service-connected anxiety 
reaction.

Since a preponderance of the evidence is against the claim 
for an increased rating for the service-connected anxiety 
reaction the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

An increased evaluation for anxiety reaction is denied.




		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

